Citation Nr: 1702949	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-31 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable initial rating for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1993 to May 1993.  He established veteran status by incurring service connected disabilities during that service.  38 U.S.C.A. § 101 (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his October 2012 and June 2013 substantive appeals, the Veteran requested two Board hearings: one via videoconference and the other in-person at the RO, respectively.  However, in July 2014, he submitted a written statement withdrawing his requests for Board hearings.

The issue of entitlement to service connection for traumatic brain injury (TBI) has not yet certified to the Board.  The claims file reveals that the RO is still taking action on this issue after issuing a statement of the case.  The RO is seeking clarification as to whether the Veteran intended to perfect appeal of this issue because the Veteran's June 2014 VA Form 9 limited his appeal to only the issues of "auditory hallucinations, tinnitus, PTSD, OCD," which were not addressed by the June 2014 statement of the case for TBI.  As such, the Board will not adjudicate the TBI claim at this time.

In July 2014 the Veteran asked the RO to combine his claim for service connection for schizophrenia with his service connection claims for PTSD and OCD.  Although the AOJ denied claims for PTSD and OCD in a December 2015 rating decision that was not appealed; an appeal was not necessary, because the schizophrenia issue is deemed to encompass all psychiatric disabilities, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The issues of an increased initial rating for bilateral hearing loss and for service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period since the effective date of service connection, the Veteran's tinnitus has been assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260, and his disability does not present an exceptional disability picture so as to warrant referral of this claim for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the law is dispositive in the appeal of claim for increase for tinnitus, the Board finds that the provisions of the VCAA are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Nevertheless, with respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating is has been in effect for tinnitus since the effective date of service connection, April 11, 2012.  The rating was assigned under 38 C.F.R. § 4.84, Diagnostic Code 6260, pertaining to the evaluation for tinnitus.  

Under Diagnostic Code 6260, only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2014).  Thus, a 10 percent rating is clearly the maximum schedular rating assignable for the Veteran's tinnitus, and a higher schedular rating is not available.

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional Considerations

The Board has also considered whether extraschedular consideration is warranted.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular rating; the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability. Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board has compared the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule.  The Veteran and his representative have not reported any symptomatology that is not contemplated by the rating schedule.  During the May 2012 VA examination, the Veteran described his tinnitus as a "ringing sound . . .  like a fuse that gets high-pitched when I'm unconscious . . . so it wakes me up and I'm frightened."  

During examination, he also disclosed he had adapted to the ringing from his tinnitus but that without tinnitus he could possibly read, hear and concentrate better.  In addition, VA treatment records reflect ringing as a manifestation of tinnitus, but there were no other reported manifestations.  Given the relevant evidence considered, the Board finds that the Veteran's tinnitus symptomatology is fully addressed by the rating criteria under which the disability is rated, as such criteria contemplates that tinnitus is perceived in both ears and is constant.  Therefore, the rating criteria contemplate the functional impairment that resulted from the Veteran's tinnitus, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16. 

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable due to his service-connected tinnitus.  Accordingly, the Board finds that consideration of a TDIU is not warranted.


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran's last VA audiological examination was in May 2012.  He reported decreased hearing in both ears, noted by the clinician as subjective worsening in his hearing acuity during a February 20, 2013 VA audiology consult.  Pure tone and speech testing was reportedly conducted, and findings were noted as "inconsistent and unreliable."  However, the results of those tests were not recorded in the treatment record so there is no clinical date from the pure tone and speech testing conducted for the Board to review and consider.  Accordingly, remand is needed to provide the Veteran with another examination to assess the current severity of his service-connected bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App 400 (1997).

In June 2012, the AOJ obtained a medical opinion to determine whether the Veteran's schizophrenia preexisted service; no examination was conducted.  Upon review of the claims file, a VA examiner noted that the Veteran was hospitalized multiple times due to schizophrenia, concluding that the schizophrenia was not caused by or made worse by his military service.  In an addendum opinion, the examiner reaffirmed his determination that the Veteran's schizophrenia was not caused by service but stated that he could not answer whether such condition was made worse without resort to mere speculation because the record was insufficiently detailed for such a determination.

The Veteran's November 1992 entry examination is devoid of any notation of a psychiatric disability.  Service treatment records show that he was medically discharged due to schizophrenia.  See April 23, 1993 Medical Evaluation Board report).  It was reported that he had had several inpatient psychiatric hospitalizations prior to service and had been prescribed psychiatric medications prior to service entrance.  It does not appear that efforts have been made to obtain records of the pre-service treatment.  These would be relevant to the claim.

Remand is warranted for an examination to determine whether the Veteran's schizophrenia clearly and unmistakably pre-existed the Veteran's entry into active duty and was not aggravated by such service; and if not, whether such condition is causally related to any incident of service or of other current psychiatric disabilities are a result of in-service stressors reported by the Veteran.

Remand is warranted to obtain outstanding Social Security Administration (SSA) records.  VA treatment records reflect that the Veteran has received "SSD" income since 1995.  See June 11, 2012 VA treatment record (reflecting that the Veteran left his job after getting disability in 1995); June 13, 2014 VA treatment record (showing monthly SSD income since 1995).  The basis for the Veteran's disability reward is unclear.  Regardless, it does not appear that the AOJ attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, the Board also finds that a remand is also needed to obtain any relevant outstanding medical records.  The record reflects that VA treatment records dating to December 2015 are associated with the claims file.  Therefore, on remand, obtain all outstanding VA treatment records dated from December 2015 to the present.

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and request that he provide authorization to obtain records pertaining to all mental health treatment and hospitalizations prior to his entry to service, including from the Jacobi Hospital in New York.  

Make at least two (2) attempts to obtain records from any identified sources.

2.  Obtain all outstanding VA treatment records from December 2015 to the present.

3.  Obtain the Veteran's complete SSA records, including any administrative decisions on his application for disability benefits and all underlying medical records which are in SSA's possession.  

4.  Efforts to obtain records in Federal custody must continue until they are obtained, unless it is reasonably certain they do not exist or further efforts would be futile.  The Veteran must be notified of any requested records that cannot be obtained, the efforts made to obtain them; and what further actions will be taken.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should note that the claims file was reviewed.

The examiner should offer an opinion on the following:

(A) Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that the Veteran's schizophrenia or other current psychiatric disability existed prior to his entry to service?

(i) If so, is there clear and unmistakable evidence that the schizophrenia or other psychiatric disability did not undergo an increase in underlying disability during service?

(ii) If there was an increase in the severity of the Veteran's schizophrenia or other pre-existing psychiatric disability, was such increase clearly and unmistakably due to the natural progress of the disease?

(B) If Veteran's schizophrenia or another current psychiatric disability did not exist prior to service, is it at least as likely as not that such condition is the result of any event in service, including explosions and other stressors reported by the Veteran?

The reasons for any opinion should be provided.

The absence of corroborating service records is an insufficient reason, by itself, for rejecting the Veteran's reports.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of the bilateral hearing loss disability.  The examiner should review the claims file and fully describe the functional effects of the bilateral hearing loss on the Veteran's daily activities and ability to work.

6.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


